DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 2/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,328,119 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 30-32 and 34-49 are allowable. The restriction requirement among the species of active agent in the composition, as set forth in the Office action mailed on July 27, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 7/27/2021 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 33-36, directed to the species of active agents in the composition are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims

The amendment received on January 27, 2020, canceled claims 4-14; and amended claims 3, 15, 17-18, 20-21, and 28-29.  The amendment received on April 15, 2021, canceled claims 1-3 and 5-29; and added new claims 30-49.  The amendment received on January 28, 2021, canceled claims 41-48; amended claims 30-40 and 49; and added new claims 49-55.
Claims 30-40 and 49-55 are currently pending and are under consideration.

Priority
The present application is a divisional of US Non-Provisional Application No. 14/884,115 filed October 15, 2015, now US Patent No. 10,322,163, which is a continuation of US Non-Provisional Application No. 14/103,686 filed December 11, 2013, now US Patent No. 9,187,551, which is a divisional application to US Non-Provisional Application No. 13/367,237 filed February 6, 2012, now abandoned, which claims priority under 119(e) to US Provisional Application Nos. 61/440,371 filed February 7, 2011, 61,452,630 filed March 14, 2011, and 61,487,263 filed May 17, 2011.
Please note that the instantly claimed subject matter is not supported by the provisional priority documents.  However, support for the instantly claimed subject matter can be found in the ‘237 application.  Thus, the priority date of the instantly claimed invention is February 6, 2012.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as 
Please note that the Examiner is interpreting the scope of claim 40 as open-ended requiring at least 95% identity to the amino acid positions 25-267 of SEQ ID NO: 1 with any N-/C-terminal additions.  It is further noted that at least 95% identity to the amino acid positions 25-267 of SEQ ID NO: 1 corresponds to up to 12 different amino acid residues that have been modified, substituted, deleted and/or added.  

Response to Arguments
Applicant’s arguments, see Response, filed 1/28/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of 30-32, 34-42, and 49 as being unpatentable over Sigalov US Publication No. 2011/0256224 A1 published on October 20, 2011 (effective filing date of 10/9/09) in view of Bisgaier et al., US Publication No. 2008/0293633 A1 published on November 27, 2008 (cited in the IDS received on 9/27/21), alone or as evidenced by Surapaneni et al., ISRN Pharmacol. 2012:15 pages (2012), and UniProt Database, Accession No. P02647, 20 pages (1986), has been withdrawn. 

Applicant’s arguments, see Response, filed 1/28/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of 30 and 43-48 as being unpatentable over Sigalov US Publication No. 2011/0256224 A1 published on October 20, 2011 (effective filing date of 10/9/09) in view of Bisgaier et al., US Publication No. 2008/0293633 A1 published on November 27, 2008 (cited in the IDS received on 9/27/21), alone or as evidenced by Surapaneni et al., ISRN Pharmacol. 2012:15 pages (2012), and UniProt Database, Accession No. P02647, 20 pages (1986), and further in view of Dasseux , has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that the claimed population of lipoprotein complexes are novel and nonobvious in light of unexpected results.  More specifically, Example 3 in the instant specification demonstrates that when the ratio between the protein and lipid components are 1:2.7 the resulting formulation is more stable and homogeneous and when the lipid component consists of sphingomyelin and/or a combination of sphingomyelin and DPPG at a weight ratio of the sphingomyelin to DPPG of 97:3.  Therefore, the instantly claimed population of lipoprotein complexes is novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654